Title: To Benjamin Franklin from John Bondfield, 20 March 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 20 March 1782
Within this month past have arrived from Ireland upwards of Thirty Captains Officers and Seamen who by bribing the Centeries or out the Hospitals have escaped by Neutral Vessels and come safe off. The reports they make of the misery they endured and that of their fellow Companions is incredible they have requested me to represent their sufferings to you tho. I have assured them of your repeated application to obtain redress they persist in requiring that I write you on the Subject and streniously request your outmost exertion to obtain an exchange or a mitigation of treatment during their imprisonment some that are here have been eighteen months confined in various prisons & prison Ships naked without a change of Linnen to preserve them from the inclementcy of the Weather or from filth a power [poor?] worthy Captain Lewis had only a thin pair of Linnen Breeches wrent & slit from top to bottom— I have also had complaints of late from Seamen taken by force in the West Indies being in the service of American Vessels put on board french Merchantmen and sent to Europe this is a greivance of a momentary nature tho attended with Injury to the individuel publick service may be supposed renderd nessessary and may not be again repeated.
Our Neutral Consuls give a latitude to the late resolves in parlement that their Flag is intitled to transport Goods to the United States under the privalidges and restrictions observed in Europe and at present in the West Indies please to give me your construction by which I may be governd not only for my private intruction but to serve to the Trade here who will apply to me for information. I dined yesterday with the prussien Consul who is ready to embark deeply in conections with us so soon as licence is Granted we have upwards of one hundred sail of Neutral Vessels now in this Port. I have the Honor to be with due respect Sir Your most Obedient Humble Servant
John Bondfield
 
Addressed: Son Excellence / Son Excellence Benj Franklin Esqr. / Ministre pleinipenta des Etats Unies / de l’Amerique / a / Paris
